Order
PER CURIAM.
Dino Anderson appeals his convictions, following a jury trial, of second-degree drug trafficking under section 195.228 and possession of a controlled substance with intent to distribute under section 195.211. Anderson challenges the sufficiency of the evidence to support his convictions, arguing that the evidence failed to establish that he had both possession and control over the recovered drugs. The court sentenced Anderson, as both a persistent felony offender and a persistent drug offender, to two concurrent terms of ten years in prison.
Affirmed. Rule 30.25(b).